Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 8, 2018

                                      No. 04-18-00739-CV

                          IN THE INTEREST OF T.S.C., A CHILD,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-00266
                          Honorable Richard Garcia, Judge Presiding

                                         ORDER
        This is an accelerated appeal in a parental termination case. Although the reporter’s
record was initially due on October 21, 2018, no reporter’s record has been filed. See TEX. R.
APP. P. 35.1(b) (requiring the reporter’s record in an accelerated appeal to be filed within 10 days
after the notice of appeal is filed). We, therefore, ORDER the court reporter to file the reporter’s
record on or before November 16, 2018. If the reporter’s record is not received by such date, an
order may be issued directing Angie R. Jimenez to appear and show cause why she should not
be held in contempt for failing to file the record. No motions for extension of time will be
granted absent extenuating circumstances. See id. 35.3(c) (noting that the trial and appellate
courts are jointly responsible for ensuring that the appellate record is timely filed and that the
appellate court may not grant more than a ten-day extension to file the appellate record).


                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court